Ryland, Judge.
This case is within the principle settled by this court in the case of the State v. John Bess & Polly Cox, at this term. It is an indictment under the same section of the act concerning crimes and punishments, and for a similar of-fence, and charged in the same manner as the offence was against Bess and Cox. Reference is therefore had to the opinion of the of the court in the case of Bess & Cox, for the determination of this. The judgment of the court below is reversed, and the cause remanded for further proceedings ; the other judges concurring.